UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6338


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

       v.

ALVIN B. TRUESDALE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:92-cr-00034-RJC-1)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Alvin Bernard Truesdale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvin B. Truesdale appeals the district court’s orders: denying his 18 U.S.C.

§ 3582(c)(2) motion and supplemental motion for a sentence reduction; denying his

motions to dismiss the indictment or charges in the indictment; denying his motion and

addenda to the motion for recusal of the presiding district court judge and for a hearing;

and denying his motion in which he sought the removal of another district court judge and

an Assistant United States Attorney from the electronic noticing system with respect to his

cases. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Truesdale, No. 3:92-cr-00034-

RJC-1 (W.D.N.C. Feb. 3, 2021 & Feb. 4, 2021). We deny Truesdale’s motions for

appointment of counsel, to certify questions to this court, to stay action on this appeal

pending rulings by the district court, for the production of documents and court records,

and for a hearing. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2